








BANTA CORPORATION


EXECUTIVE DEFERRED COMPENSATION PLAN “C”


EFFECTIVE JANUARY 1, 2005










DRAFT PENDING IRS GUIDANCE FOR CODE SECTION 409A

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page
Section 1.   Purpose:   1
Section 2.   Definitions:   1 2.1 "Accrued Benefit"   1 2.2 "Active Participant"
  1 2.3 "Beneficiary"   1 2.4 "Board"   2 2.5 "CEO"   2 2.6 "Committee"   2 2.7
"Compensation"   2 2.8 "Employee"   2 2.9 "Employer"   3 2.10 "In-Service
Payment Account"   3 2.11 "Participant"   3 2.12 "Participating Employer"   3
2.13 "Plan"   3 2.14 "Plan Year"   3 2.15 "Post-Termination Payment Account"   3
2.16 "Salary Deferral Agreement"   4 2.17 "Salary Deferral Credits"   4 2.18
"Service"   4
Section 3.   Salary Deferral Credits:   4 3.1 Election:   4 3.2 Timing of
Credit:   4 3.3 Manner of Election:   4 3.4 Additional Rules:   5
Section 4.   Account; Deemed Investment; Adjustment of Accounts:   5 4.1
Account:   5 4.2 Deemed Investments:   5 4.3 Adjustments to Accounts:   5
Section 5.   Vesting:   6
Section 6.   In-Service Payment Account(s):   6
Section 7.   Post-Termination Payment Account(s):   6
Section 8.   Death:   7
Section 9.   Administration by Committee:   7 9.1 Membership of Committee:   7
9.2 Committee officers; Subcommittee:   7

i

--------------------------------------------------------------------------------

     9.3 Committee meetings:   8 9.4 Transaction of business:   8 9.5 Committee
records:   8 9.6 Establishment of rules:   8 9.7 Conflicts of interest:   8 9.8
Correction of errors:   9 9.9 Authority to interpret Plan:   9 9.10 Third party
advisors:   9 9.11 Compensation of members:   9 9.12 Expense reimbursement: 10
9.13 Indemnification: 10
Section 10.   Contractual Liability: 10 10.1 Contractual Liability: 10
Section 11.   Allocation of Responsibilities: 11 11.1 Board: 11 11.2 Committee:
11
Section 12.   Benefits Not Assignable; Facility of Payments: 11 12.1 Benefits
not assignable: 11 12.2 Payments to minors and others: 12
Section 13.   Beneficiary: 12
Section 14.   Amendment and Termination of Plan: 13
Section 15.   Communication to Participants: 13
Section 16.   Claims Procedure: 13 16.1 Filing of a claim for benefits: 13 16.2
Notification to claimant of decision: 13 16.3 Procedure for review: 14 16.4
Decision on review: 14 16.5 Action by authorized representative of claimant: 15
Section 17.   Miscellaneous Provisions: 15 17.1 Set off: 15 17.2 Notices: 15
17.3 Lost distributees: 16 17.4 Reliance on data: 16 17.5 Receipt and release
for payments: 16 17.6 Headings: 16 17.7 Continuation of employment: 16 17.8
Merger or consolidation: 17 17.9 Construction: 17


ii

--------------------------------------------------------------------------------


BANTA CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN “C”

        Section 1. Purpose:

        The Employer has adopted the Plan set forth herein to provide a means by
which certain management employees may elect to defer receipt of current
compensation in order to provide retirement benefits on behalf of such
employees. The Plan is intended to be a nonqualified deferred compensation plan
under Section 409A of the Internal Revenue Code. The Plan is intended to be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation benefits for a select group of management or highly compensated
employees under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974.

        Section 2. Definitions:

        As used in the Plan, including this Section 2, references to one gender
shall include the other and, unless otherwise indicated by the context:

        2.1 “Accrued Benefit” shall mean, with respect to each Participant, the
aggregate balance credited to his In-Service Payment Account(s) and his
Post-Termination Payment Account(s).

        2.2 “Active Participant” shall mean, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
who is in Service shall cease to be an Active Participant as of the end of the
calendar year in which occurs a determination by the Committee that the
Participant has ceased to be an Employee.

        2.3 “Beneficiary” shall mean the person, persons, entity or entities
designated or determined pursuant to the provisions of Section 13 of the Plan.

1

--------------------------------------------------------------------------------

        2.4 “Board” shall mean the Compensation Committee of the Board of
Directors of Banta Corporation.

        2.5 “CEO” shall mean the Chief Executive Officer of Banta Corporation.

        2.6 “Committee” shall mean the administrative committee provided for in
Section 9.

        2.7 “Compensation” shall mean all of a Participant’s compensation
received as an Employee reportable in box 1, Wages, Tips and other Compensation,
on Form W-2 which is derived from base salary, any short-term incentive payments
under the Banta Corporation Short-Term Incentive Plan or any successor thereto,
and any long-term cash incentive payments under the Banta Corporation Long-Term
Incentive Cash Compensation Plan or any successor thereto. Notwithstanding the
foregoing, Compensation shall include Salary Deferral Credits under this Plan
and amounts contributed by the Participant pursuant to a Salary Deferral
Agreement to another employee benefit plan of the Employer which are not
includible in the gross income of the Employee under Section 125, 132(f) or
402(e)(3) of the Internal Revenue Code.

        2.8 “Employee” shall mean an individual in the Service of the Employer
if the relationship between the individual and the Employer is the legal
relationship of employer and employee and if the individual is a highly
compensated or management employee of the Employer. An individual shall cease to
be an Employee upon the first to occur of the following: (i) the Employee’s
termination of Service; or (ii) a determination by the Committee that the
Employee no longer meets the eligibility requirements for participation in the
Plan.

2

--------------------------------------------------------------------------------

        2.9 “Employer” shall mean Banta Corporation and any Participating
Employer. All references herein to the Employer shall be applied separately to
each such Employer as if the Plan were solely the Plan of that Employer.

        2.10 “In-Service Payment Account” shall mean the separate account or
accounts, if any, to be kept for each Participant as described in Sections 3 and
6.

        2.11 “Participant” shall mean with respect to any Plan Year an Employee
who has been designated by the CEO as a Participant and who has entered the Plan
or who has an Accrued Benefit under the Plan. An Employee designated by the CEO
as a Participant who has not otherwise entered the Plan shall enter the Plan and
become a Participant as of the date determined by the CEO. A Participant who
separates from Service with the Employer and who later returns to Service will
not be eligible to defer Compensation under the Plan except upon satisfaction of
such terms and conditions as the CEO shall establish upon the Participant’s
return to Service, whether or not the Participant shall have an Accrued Benefit
remaining under the Plan on the date of his return to Service.

        2.12 “Participating Employer” shall mean any trade or business (whether
or not incorporated) affiliated with Banta Corporation which employs a
Participant as designated by the CEO.

        2.13 “Plan” shall mean the Banta Corporation Executive Deferred
Compensation Plan “C” as herein set out or as duly amended.

        2.14 “Plan Year” shall mean the twelve-month period ending on the last
day of December and each anniversary thereof.

        2.15 “Post-Termination Payment Account” shall mean the separate account
or accounts to be kept for each Participant as described in Sections 3 and 7.

3

--------------------------------------------------------------------------------

        2.16 “Salary Deferral Agreement” shall mean a written agreement entered
into between a Participant and the Employer pursuant to the provisions of
Section 3.

        2.17 “Salary Deferral Credits” shall mean the amounts credited to the
Participant’s Post-Termination Payment Account(s) and/or In-Service Payment
Account(s) by the Employer pursuant to the provisions of Section 3.

        2.18 “Service” shall mean employment by the Employer.

        Section 3. Salary Deferral Credits:

        3.1 Election: Each Active Participant may elect, by entering into a
Salary Deferral Agreement, to reduce his Compensation as specified in the Salary
Deferral Agreement. The Active Participant may elect to defer base salary and/or
annual short-term incentive bonus and/or annual long-term bonus to be earned for
such year, but in no event more than an aggregate of 50% of his Compensation for
such year. In the event that the Participant is also deferring pay during the
Plan Year pursuant to the Banta Corporation 1988 Deferred Compensation Plan for
Key Employees, such deferrals shall reduce the applicable limit hereunder for
such Plan Year. The amount of the Participant’s Salary Deferral Credit shall be
credited by the Employer to the Participant’s Post-Termination Payment
Account(s) and/or In-Service Payment Account(s) as elected by the Participant in
the Salary Deferral Agreement.

        3.2 Timing of Credit:On each payroll date, the Employer shall credit to
the Participant’s applicable payment accounts an amount equal to the total
Salary Deferral Credit for such period.

        3.3 Manner of Election: An election pursuant to Section 3.1 shall be
made by the Participant by executing and delivering a Salary Deferral Agreement
to the Committee. The Salary Deferral Agreement shall become effective with
respect to such Participant as of the first full payroll period commencing on or
immediately following the January 1 which occurs after the date such Salary
Deferral Agreement is received by the Committee; provided, that a Participant
who first becomes a Participant in the Plan during a Plan Year may, within 30
days of such entry date, enter into a Salary Deferral Agreement with respect to
base salary to be effective as of the first payroll period next following the
date he submits the Salary Deferral Agreement. A Participant’s election shall
continue in effect, without change, for the applicable calendar year unless the
Service of the Participant is terminated.

4

--------------------------------------------------------------------------------

        3.4 Additional Rules:The Committee may from time to time establish
policies or rules governing the manner in which Salary Deferral Credits may be
made.

        Section 4. Account; Deemed Investment; Adjustment of Accounts:

        4.1 Account: The Committee shall establish one or more book reserve
accounts on behalf of each Participant consistent with the Participant’s
election for Post-Termination Payment Account(s) and/or In-Service Payment
Account(s). Such account(s) shall be adjusted pursuant to the provisions of
Section 4.3.

        4.2 Deemed Investments: The Accrued Benefit of a Participant shall be
credited with an investment return determined as if the account(s) were invested
in one or more investment funds made available by the Committee. The Participant
shall elect the investment funds in which his Accrued Benefit shall be deemed to
be invested. Such election shall be made in the manner prescribed by the
Committee and shall take effect upon the entry of the Participant into the Plan.
The investment election of the Participant shall remain in effect until a new
election is made by the Participant. In the event the Participant fails for any
reason to make an effective election of the investment return to be credited to
his account, the investment return shall be determined by the Committee.

        4.3 Adjustments to Accounts: With respect to each Participant who has
one or more Post-Termination Payment Accounts and/or In-Service Payment Accounts
under the Plan, the amount credited to such account(s) shall be adjusted by the
following debits and credits, at the times and in the order stated:

5

--------------------------------------------------------------------------------

          4.3.1The account shall be debited each business day with the total
amount of any payments made from such account to him or for his benefit since
the last preceding business day.


          4.3.2 The account shall be credited on each payroll date with any
Salary Deferral Credits to such account for such date.


          4.3.3The account shall be credited or debited on each day securities
are traded on a national stock exchange with the amount of deemed investment
gain or loss resulting from the performance of the investment funds elected by
the Participant in accordance with Section 4.2. The amount of such deemed
investment gain or loss shall be determined by the Committee and such
determination shall be final and conclusive upon all concerned.


        Section 5. Vesting:

        A Participant shall be fully vested (that is, nonforfeitable) in his
Accrued Benefit.

        Section 6. In-Service Payment Account(s):

        A Participant may elect in the Salary Deferral Agreement for a
designated percentage of the Salary Deferral Credits to be credited to one or
more In-Service Payment Accounts. Any such account shall specify a date for
payment of that account. The Employer shall pay to the Participant the balance
in such account as of the earlier of such specified date or the date six months
after the Participant’s termination of Service.

        Section 7. Post-Termination Payment Account(s):

        A Participant may elect in the Salary Deferral Agreement for a
designated percentage of the Salary Deferral Credits to be credited to one or
more Post-Termination Payment Accounts. The commencement date for payment from
any such account shall be the date six months after the Participant’s
termination of Service. The form of payment shall be any of the following
payment forms as selected by the Participant in the Salary Deferral Agreement:

          (i) A lump sum payment; or


7

--------------------------------------------------------------------------------

          (ii) Approximately equal annual installments over a term certain of 3,
5 or 10 years as selected by the Participant in the Salary Deferral Agreement.


The payment of each subsequent annual installment shall be made on the
anniversary of the payment date of the first installment. The amount of the
annual installment shall be determined by dividing the balance in the applicable
account on each such date (following adjustment on such date pursuant to Section
4.3 of the Plan) by the number of annual installments remaining to be paid
hereunder; provided that the last annual installment due under the Plan shall be
the entire amount credited to the Participant’s account on the date of payment.

        Section 8. Death:

        If a Participant dies before all payments to him under the Plan have
been made, the payment of the balance of the Participant’s Accrued Benefit shall
be made (or continued to be made, as applicable) in accordance with Section 6
and/or Section 7, as applicable, but to the Participant’s Beneficiary rather
than to the Participant.

        Section 9. Administration by Committee:

        9.1 Membership of Committee: The Committee shall consist of at least
four individuals who shall be appointed by the Board to serve at the pleasure of
the Board. Any member of the Committee may resign, and his successor, if any,
shall be appointed by the Board. The Committee shall be responsible for the
general administration and interpretation of the Plan and for carrying out its
provisions, except to the extent all or any of such obligations are specifically
imposed on the Board.

        9.2 Committee officers; Subcommittee: The members of the Committee shall
elect a Chairman and may elect an acting Chairman. They shall also elect a
Secretary and may elect an acting Secretary, either of whom may be but need not
be a member of the Committee. The Committee may appoint from its membership such
subcommittees with such powers as the Committee shall determine, and may
authorize one or more of its members or any agent to execute or deliver any
instruments or to make any payment on behalf of the Committee.

7

--------------------------------------------------------------------------------

        9.3 Committee meetings: The Committee shall hold such meetings upon such
notice, at such places and at such intervals as it may from time to time
determine. Notice of meetings shall not be required if notice is waived in
writing by all the members of the Committee at the time in office, or if all
such members are present at the meeting.

        9.4 Transaction of business: A majority of the members of the Committee
at the time in office shall constitute a quorum for the transaction of business.
All resolutions or other actions taken by the Committee at any meeting shall be
by vote of a majority of those present at any such meeting and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all of the members of the Committee.

        9.5 Committee records:The Committee shall maintain full and complete
records of its deliberations and decisions. The minutes of its proceedings shall
be conclusive proof of the facts of the operation of the Plan.

        9.6 Establishment of rules: Subject to the limitations of the Plan, the
Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.

        9.7 Conflicts of interest: No individual member of the Committee shall
have any right to vote or decide upon any matter relating solely to himself or
to any of his rights or benefits under the Plan (except that such member may
sign unanimous written consent to resolutions adopted or other action taken
without a meeting), except relating to the terms of his Salary Deferral
Agreement.

8

--------------------------------------------------------------------------------

        9.8 Correction of errors: The Committee may correct errors and, so far
as practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect to any power or
authority which the Committee has discretion to exercise under the Plan, such
discretion shall be exercised in a nondiscriminatory manner.

        9.9 Authority to interpret Plan: Subject to the claims procedure set
forth in Section 16, the Committee shall have the duty and discretionary
authority to interpret and construe the provisions of the Plan and to decide any
dispute which may arise regarding the rights of Participants hereunder,
including the discretionary authority to construe the Plan and to make
determinations as to eligibility and benefits under the Plan. Determinations by
the Committee shall apply uniformly to all persons similarly situated and shall
be binding and conclusive upon all interested persons.

        9.10 Third party advisors: The Committee may engage an attorney,
accountant, actuary or any other technical advisor on matters regarding the
operation of the Plan and to perform such other duties as shall be required in
connection therewith, and may employ such clerical and related personnel as the
Committee shall deem requisite or desirable in carrying out the provisions of
the Plan. The Committee shall from time to time, but no less frequently than
annually, review the financial condition of the Plan and determine the financial
and liquidity needs of the Plan. The Committee shall communicate such needs to
the Employer so that its policies may be appropriately coordinated to meet such
needs.

        9.11 Compensation of members: No fee or compensation shall be paid to
any member of the Committee for his Service as such.

9

--------------------------------------------------------------------------------

        9.12 Expense reimbursement: The Committee shall be entitled to
reimbursement by the Employer for its reasonable expenses properly and actually
incurred in the performance of its duties in the administration of the Plan.

        9.13 Indemnification:No member of the Committee shall be personally
liable by reason of any contract or other instrument executed by him or on his
behalf as a member of the Committee nor for any mistake of judgment made in good
faith, and the Employer shall indemnify and hold harmless, directly from its own
assets (including the proceeds of any insurance policy the premiums for which
are paid from the Employer’s own assets), each member of the Committee and each
other officer, employee, or director of the Employer to whom any duty or power
relating to the administration or interpretation of the Plan may be delegated or
allocated, against any unreimbursed or uninsured cost or expense (including any
sum paid in settlement of a claim with the prior written approval of the Board)
arising out of any act or omission to act in connection with the Plan unless
arising out of such person’s own fraud, bad faith, willful misconduct or gross
negligence.

        Section 10. Contractual Liability:

        10.1 Contractual Liability: The obligation of the Employer to make
payments hereunder shall constitute a contractual liability of the Employer to
the Participant. Such payments shall be made from the general funds of the
Employer, and the Employer shall not be required to establish or maintain any
special or separate fund, or otherwise to segregate assets to assure that such
payments shall be made, and the Participant shall not have any interest in any
particular assets of the Employer by reason of its obligations hereunder. To the
extent that any person acquires a right to receive payment from the Employer,
such right shall be no greater than the right of an unsecured creditor of the
Employer.

10

--------------------------------------------------------------------------------

        Section 11. Allocation of Responsibilities:

        The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

        11.1 Board:

          (i)     To amend the Plan;


          (ii)     To appoint and remove members of the Committee; and


          (iii)     To terminate the Plan.


        11.2 Committee:

          (i) To designate Participants;


          (ii) To interpret the provisions of the Plan and to determine the
rights of the Participants under the Plan, except to the extent otherwise
provided in Section 16 relating to claims procedure;


          (iii) To administer the Plan in accordance with its terms, except to
the extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;


          (iv) To account for the Accrued Benefits of Participants;


          (v) To direct the Employer in the payment of benefits;


          (vi) To file such reports as may be required with the United States
Department of Labor, the Internal Revenue Service and any other government
agency to which reports may be required to be submitted from time to time; and


          (vii) To administer the claims procedure to the extent provided in
Section 16.


        Section 12. Benefits Not Assignable; Facility of Payments:

        12.1 Benefits not assignable: No portion of any benefit credited or paid
under the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.

11

--------------------------------------------------------------------------------

        12.2 Payments to minors and others: If any individual entitled to
receive a payment under the Plan shall be physically, mentally or legally
incapable of receiving or acknowledging receipt of such payment, the Committee,
upon the receipt of satisfactory evidence of his incapacity and satisfactory
evidence that another person or institution is maintaining him and that no
guardian or committee has been appointed for him, may cause any payment
otherwise payable to him to be made to such person or institution so maintaining
him. Payment to such person or institution shall be in full satisfaction of all
claims by or through the Participant to the extent of the amount thereof.

        Section 13. Beneficiary:

        The Participant’s Beneficiary shall be the person or persons designated
by the Participant on the beneficiary designation form provided by and filed
with the Committee or its designee. If the Participant does not designate a
Beneficiary, the Beneficiary shall be his surviving spouse. If the Participant
does not designate a Beneficiary and has no surviving spouse, the Beneficiary
shall be the Participant’s estate. The designation of a Beneficiary may be
changed or revoked only by filing a new beneficiary designation form with the
Committee or its designee. If a Beneficiary (the “primary beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent beneficiary, if any, named in the Participant’s
current beneficiary designation form. If there is no contingent beneficiary, the
balance shall be paid to the estate of the primary beneficiary. Any Beneficiary
may disclaim all or any part of any benefit to which such Beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
Beneficiary who filed the disclaimer had died prior to the Participant.

12

--------------------------------------------------------------------------------

        Section 14. Amendment and Termination of Plan:

        The Board may amend any provision of the Plan or terminate the Plan at
any time; provided, that in no event shall such amendment or termination reduce
any Participant’s Accrued Benefit as of the date of such amendment or
termination, nor shall any such amendment affect the terms of the Plan relating
to the payment of such Accrued Benefit. In the event of termination of the Plan,
any remaining Accrued Benefits shall be paid in a lump sum.

        Section 15. Communication to Participants:

        The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

        Section 16. Claims Procedure:

        The following claims procedure shall apply with respect to the Plan:

        16.1 Filing of a claim for benefits: If a Participant or Beneficiary
(the “claimant”) believes that he is entitled to benefits under the Plan which
are not being paid to him or which are not being accrued for his benefit, he
shall file a written claim therefor with the Committee.

        16.2 Notification to claimant of decision: Within 90 days after receipt
of a claim by the Committee (or within 180 days if special circumstances require
an extension of time), the Committee shall notify the claimant of his decision
with regard to the claim. In the event of such special circumstances requiring
an extension of time, there shall be furnished to the claimant prior to
expiration of the initial 90-day period written notice of the extension, which
notice shall set forth the special circumstances and the date by which the
decision shall be furnished. If such claim shall be wholly or partially denied,
notice thereof shall be in writing and worded in a manner calculated to be
understood by the claimant, and shall set forth: (i) the specific reason or
reasons for the denial; (ii) specific reference to pertinent provisions of the
Plan on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) an
explanation of the procedure for review of the denial. If the Committee fails to
notify the claimant of the decision in timely manner, the claim shall be deemed
denied as of the close of the initial 90-day period (or the close of the
extension period, if applicable).

13

--------------------------------------------------------------------------------

        16.3 Procedure for review: Within 60 days following receipt by the
claimant of notice denying his claim, in whole or in part, or, if such notice
shall not be given, within 60 days following the latest date on which such
notice could have been timely given, the claimant shall appeal denial of the
claim by filing a written application for review with the Committee. Following
such request for review, the Committee shall fully and fairly review the
decision denying the claim. Prior to the decision of the Committee, the claimant
shall be given an opportunity to review pertinent documents and to submit issues
and comments in writing.

        16.4 Decision on review: The decision on review of a claim denied in
whole or in part by the Committee shall be made in the following manner:

          16.4.1 Within 60 days following receipt by the Committee of the
request for review (or within 120 days if special circumstances require an
extension of time), the Committee shall notify the claimant in writing of its
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension. If the
decision on review is not furnished in a timely manner, the claim shall be
deemed denied as of the close of the initial 60-day period (or the close of the
extension period, if applicable).


14

--------------------------------------------------------------------------------

          16.4.2With respect to a claim that is denied in whole or in part, the
decision on review shall set forth specific reasons for the decision, shall be
written in a manner calculated to be understood by the claimant, and shall cite
specific references to the pertinent Plan provisions on which the decision is
based.


          16.4.3 The decision of the Committee shall be final and conclusive.


        16.5 Action by authorized representative of claimant: All actions set
forth in this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Committee may require such evidence as either may reasonably
deem necessary or advisable of the authority to act of any such representative.

        Section 17. Miscellaneous Provisions:

        17.1 Set off: Notwithstanding any other provision of this Plan, the
Employer may reduce the amount of any payment otherwise payable to or on behalf
of a Participant hereunder by the amount of any loan, cash advance, extension of
credit or other obligation of the Participant to the Employer that is then due
and payable, and the Participant shall be deemed to have consented to such
reduction.

        17.2 Notices: Each Participant who is not in Service and each
Beneficiary shall be responsible for furnishing the Committee or its designee
with his current address for the mailing of notices and benefit payments. Any
notice required or permitted to be given to such Participant or Beneficiary
shall be deemed given if directed to such address and mailed by regular United
States mail, first class, postage prepaid. If any check mailed to such address
is returned as undeliverable to the addressee, mailing of checks will be
suspended until the Participant or Beneficiary furnishes the proper address.
This provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.

15

--------------------------------------------------------------------------------

        17.3 Lost distributees: A benefit shall be deemed forfeited if the
Committee is unable to locate the Participant or Beneficiary to whom payment is
due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the deemed investment rate of return pursuant to
Section 4.2 shall cease to be applied to the Participant’s account following the
first anniversary of such date; provided further, however, that such benefit
shall be reinstated, without interim interest, if a valid claim is made by or on
behalf of the Participant or Beneficiary for all or part of the forfeited
benefit.

        17.4 Reliance on data:The Employer and the Committee shall have the
right to rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.

        17.5 Receipt and release for payments: Subject to the provisions of
Section 17.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.

        17.6 Headings: The headings and subheadings of the Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.

        17.7 Continuation of employment: The establishment of the Plan shall not
be construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

16

--------------------------------------------------------------------------------

        17.8 Merger or consolidation: No employer-party to the Plan shall
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust or
other entity (a “Successor Entity”) unless such Successor Entity shall assume
the rights, obligations and liabilities of the employer-party under the Plan and
upon such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan.

        17.9 Construction: The provisions of the Plan shall be construed and
enforced according to the laws of the State of Wisconsin, except to the extent
that such laws are superseded by the Employee Retirement Income Security Act of
1974.









17